UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number 811-22588 BPV Family of Funds (Exact name of registrant as specified in charter) P.O. Box 3107 Denver, CO 80201 (Address of principal executive offices)(Zip code) Reed Keller BPV Family of Funds P.O. Box 3107 Denver, CO 80201 (Name and address of agent for service) Registrant's telephone number, including area code: 865-243-8000 Date of fiscal year end: 3/31/2012 Date of reporting period: 10/5/2011 to 6/30/2012 ITEM 1. PROXY VOTING RECORD: The Registrant did not cast any proxy votes during the reporting period.Accordingly, there are no proxy votes to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BPV Family of Funds By: /s/ Reed Keller Reed Keller, President Date
